Citation Nr: 0938573	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  08-10 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for residuals of a 
right foot injury.  

4.  Entitlement to service connection for residuals of a 
right forearm injury.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to June 
1967.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Huntington, 
West Virginia, VA Regional Office (RO).  

The Veteran testified at a travel Board hearing before the 
undersigned Veterans Law Judge in August 2009.  A transcript 
of the hearing has been associated with the claims file.  The 
Veteran waived initial agency of original jurisdiction (AOJ) 
consideration of additional evidence submitted in August 
2009.  


FINDINGS OF FACT

1.  A bilateral hearing loss disability was not manifest in 
service and is not attributable to service.  

2.  Tinnitus was not manifest in service and is not 
attributable to service.  

3.  A chronic right foot disability is not shown.  

4.  A chronic right arm disability is not shown.  


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred or 
aggravated in active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.385 (2009).

2.  Tinnitus was not incurred or aggravated in active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2009).

3.  A right foot disability was not incurred or aggravated in 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2009).

4.  A right forearm disability was not incurred or aggravated 
in active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this appeal.  
See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. 
§ 3.159(b) to rescind fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless.  However, although this 
notice is no longer required, the Board notes that the 
Veteran was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to the claims.  The June 
2006 letter told him to provide any relevant evidence in his 
possession.  See Pelegrini, 18 Vet. App. at 120.  

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case).  

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted by the following: (1) based on the communications 
sent to the claimant over the course of this appeal, the 
claimant clearly has actual knowledge of the evidence the 
claimant is required to submit in this case; and (2) based on 
the claimant's contentions as well as the communications 
provided to the claimant by VA, it is reasonable to expect 
that the claimant understands what was needed to prevail.  
See Shinseki v. Sanders/Simmons, No. 07-1209 (U.S. Sup. Ct. 
Apr. 21, 2009); 556 U.S. ____ (2009); Fenstermacher v. Phila. 
Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can 
be predicated on insufficiency of notice since its purpose 
had been served.").  In order for the Court to be persuaded 
that no prejudice resulted from a notice error, "the record 
must demonstrate that, despite the error, the adjudication 
was nevertheless essentially fair."  Dunlap v. Nicholson, 21 
Vet. App. 112, 118 (2007).

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service treatment records, 
VA medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  

The Board also finds that a VA examination is not necessary 
to determine whether his hearing loss or tinnitus and/or a 
disorder of the right foot or forearm is related to his 
period of honorable service, as the standards of the decision 
of the Court in McLendon v. Nicholson, 20 Vet. App. 79 
(2006), have not been met.  Under McLendon, VA must provide a 
medical examination in a service connection claim when there 
is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Id at 81. 

In this case, service treatment records are negative for 
relevant complaints or findings in regard to the claimed 
disorders on appeal.  In addition, hearing loss and tinnitus 
were first identified decades after the Veteran's period of 
honorable service, and the competent evidence does not 
establish current disability of the right foot or right 
forearm.  In light of these findings, the prongs of McLendon 
have not been met.  Accordingly, the Board finds that no 
further action is necessary to meet the requirements of the 
VCAA or the Court.

The Veteran was also sent a letter regarding the appropriate 
disability rating or effective date to be assigned in June 
2006.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in service.  38 
U.S.C.A. § 1110 (West 2002 & Supp. 2008).  Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces.  38 
C.F.R. § 3.303 (2009).  Service connection may also be 
granted for an organic disease of the nervous system when it 
is manifested to a compensable degree within one year 
following discharge from active service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

The term "hearing loss disability" is defined in VA 
regulations.  For the purposes of applying the laws 
administered by VA, impaired hearing is considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  In Hensley v. Brown, 5 Vet. App. 155 
(1993), the Court indicated that 38 C.F.R. § 3.385 does not 
preclude service connection for a current hearing disability 
where hearing was within normal limits on audiometric testing 
at separation from service if there is sufficient evidence to 
demonstrate a medical relationship between the veteran's in-
service exposure to loud noise and current disability.  The 
Board notes that the Court's directives in Hensley are 
consistent with 38 C.F.R. § 3.303(d).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

I.  Hearing Loss and Tinnitus

The Veteran asserts that he has bilateral hearing loss and 
tinnitus related to service.  The record reflects a diagnosis 
of sensorineural hearing loss, bilaterally, and complaints of 
tinnitus have been noted.  Thus, the question is whether any 
hearing loss or tinnitus is related to service.  Having 
reviewed the record the Board finds that service connection 
is not warranted for hearing loss or tinnitus.  

In that regard, the Board notes that the Veteran's has not 
specifically identified in-service noise exposure.  His DD 
Form 214 notes his military occupation specialty (MOS) was 
"16B20" and he testified that in addition to his MOS of 
launcher crewman (16B20), he pulled guard duty and KP 
(kitchen police) duty.  Transcript at 3 (2009).  

In addition, service treatment records are negative for 
findings or complaints of hearing loss or tinnitus.  The June 
1965 service entrance examination report shows that the ears 
and drums were normal and his hearing was assigned a profile 
of "1."  Audiologic evaluation showed pure tone thresholds, 
in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
-5(10)
0(10)
-5(5)
-
-5(0)
LEFT
5(20)
0(10)
-5(5)
-
0(5)

(Note: Prior to November 1967, audiometric test results were 
reported in standards set forth by the American Standards 
Association (ASA).  Those are the figures on the left of each 
column and are not in parentheses.  Since November 1, 1967, 
those standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI).  In order to facilitate data comparison, the ASA 
standards have been converted to ISO-ANSI standards and are 
represented by the figures in parentheses.)

The May 1967 separation examination report shows that the 
ears and drums were normal.  Audiologic evaluation showed 
pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0(15)
-5(5)
-5(5)
-
-10(-5)
LEFT
5(20)
0(10
5(15)
-
-5(0)

Whispered voice testing was 15/15 on the right and 15/15 on 
the left, and his hearing was assigned a profile of "1."  
On the accompanying medical history he denied having or 
having had ear trouble.  

A December 1975 private record notes that the tympanic 
membranes and canals were clear and intact.  In addition, an 
April 1982 report notes that the ears were normal, and while 
a September 1982 private record reflects complaints of ear 
pain, no relevant diagnosis was entered.  A November 1982 
record notes that the tympanic membranes were normal, and a 
December 1986 record notes that the tympanic membranes were 
glistening, bilaterally.  

The initial documented evidence of hearing loss and tinnitus 
is decades after service.  A May 2006 VA record reflects 
sensorineural hearing loss and complaints of tinnitus were 
noted, and an August 2006 record reflects complaints of 
tinnitus and a March 2007 VA record shows sensorineural 
hearing loss, bilaterally.  The Board notes that while 
discrimination ability on the left was noted to be 80 
percent, a significant lapse in time between service and 
post-service medical treatment may be considered as part of 
the analysis of a service connection claim and weighs against 
the claim.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) (en banc).  

The Board notes that a determination in this case requires 
competent evidence.  The Veteran is competent to report his 
symptoms.  As a layman, however, he is not shown to have 
medical expertise, and his opinion alone is not sufficient 
upon which to base a determination as to a relationship 
between service and current disability.  Rather, the Board 
must weigh and assess the competence and credibility of all 
of the evidence of record.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992); See Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 
362, 368-69 (2005); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); See Barr v. Nicholson, 21 Vet. App. 303 
(2007).  

In this case, the Board has afforded more probative value to 
the contemporaneous service records, and the normal findings 
at separation coupled with a remarkable gap between service 
and the initial evidence of hearing loss and/or tinnitus 
weighs against the claims.  The Board notes that while 38 
C.F.R. § 3.385 does not preclude service connection for a 
current hearing disability where hearing was within normal 
limits on audiometric testing at separation from service, in 
this case, the competent evidence does not establish that 
either hearing loss or tinnitus is related to active service.  

In sum, neither hearing loss nor tinnitus were shown during 
service or within the initial post service year and the 
competent evidence does not relate any hearing loss or 
tinnitus to active service.  Thus service connection is not 
warranted.  

The preponderance of the evidence is against the and there is 
no doubt to be resolved.  Consequently, the benefits sought 
on appeal are denied.  

II.  Right Foot

The Veteran asserts entitlement to service connection for 
residuals of an in-service right foot injury.  As reflected 
in the March 2008 VA Form 9, he alleges that the wheel of a 
cart upon which a missile was being transported run over his 
foot during service resulting in residual disability of the 
right foot.  Having reviewed the record, the Board finds that 
service connection for a right foot disorder is not 
warranted.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
Stated differently, a claim fails if there is an absence of 
disability.  In this case, the Board finds that disability is 
not shown in regard to the right foot, and thus, service 
connection is not warranted.  

The Board notes that a determination in this case requires 
competent evidence.  The Veteran is competent to report his 
symptoms, to include that the wheel of the cart upon which a 
missile was being transported rolled over his foot.  
Transcript at 7 (2009).  As a layman, however, the Veteran is 
not shown to have medical expertise, and his opinion alone is 
not sufficient upon which to base a determination as to 
diagnosis and/or a relationship between service and any 
current disability.  Rather, the Board must weigh and assess 
the competence and credibility of all of the evidence of 
record.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 
(2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board notes that service treatment records are negative 
for complaints or findings in regard to a right foot injury, 
and the May 1967 separation examination report shows that the 
feet and lower extremities were normal, and on the 
accompanying medical history the Veteran specifically denied 
having or having had foot trouble.  While a fellow serviceman 
provided a statement, in April 2009, to the effect that he 
witnessed the missile run over the Veteran's foot during 
service, even assuming that that the wheel of the cart 
transporting the missile rolled over the Veteran's foot 
during service, the competent evidence does not establish a 
current right foot disability.  In addition, although an 
October 2007 VA record reflects complaints of stiff and 
painful feet, the onset was noted to be two months earlier.  
Regardless, pain alone, without a diagnosed or identifiable 
underlying condition, does not constitute a disability for 
which service connection may be granted.  Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999).  The Board notes that an 
October 2007 record notes positive ankle reflexes, no ankle 
metatarsophalangeal swelling and no arthritis of the feet.  

In this case, the Board has accorded more probative value to 
the contemporaneous service treatment records and the normal 
findings at separation coupled with the negative post-service 
findings.  Absent current disability, service connection is 
not warranted.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.

III.  Right Forearm

The Veteran asserts entitlement to service connection for 
residuals of an in-service right forearm injury.  As 
reflected in the March 2008 VA Form 9, he alleges that he 
fell while carrying a battery, injuring his right forearm 
during service, and that he has residual disability of the 
right forearm due to the in-service fall.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
Stated differently, a claim fails if there is an absence of 
disability.  In this case, the Board finds that disability is 
not shown in regard to the right forearm, and thus, service 
connection is not warranted.  

The Board notes that a determination in this case requires 
competent evidence.  The Veteran is competent to report his 
symptoms, to include that he injured his right forearm during 
service.  As a layman, however, the Veteran is not shown to 
have medical expertise, and his opinion alone is not 
sufficient upon which to base a determination as to diagnosis 
and/or a relationship between service and any current 
disability.  Rather, the Board must weigh and assess the 
competence and credibility of all of the evidence of record.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); 
See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); See 
Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Service treatment records are negative for complaints or 
findings in regard to a right forearm injury.  The June 1965 
service entrance examination shows that the upper extremities 
were normal.  In addition, the May 1987 separation 
examination report shows that the upper extremities were 
normal and on the accompanying medical history he denied 
having or having had a painful or trick elbow or shoulder.  
The Board notes that a March 1966 record reflects that he 
fell an injured his left arm, not his right arm, while 
carrying a battery, and underwent x-ray examination of the 
left hand/wrist/forearm and shoulder.  In addition, while a 
fellow serviceman provided a statement in April 2009 to the 
effect that he was present when the Veteran "fell on his 
arm," and the Veteran provided sworn testimony to the effect 
that he injured his right arm and not his left arm in the 
fall, Transcript at 13 (2009), such does not establish 
current disability.  

The Board notes that right arm pain was attributed to a 
ruptured disc and/or cervical radiculopathy in private 
records, dated in June 1985 and May 1987, and complaints of 
arm pain in February 1985 were associated with muscle strain.  
Regardless, pain alone, without a diagnosed or identifiable 
underlying condition, does not constitute a disability for 
which service connection may be granted.  Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999).  

In this case, the Board has accorded more probative value to 
the contemporaneous service treatment records, to include the 
normal separation examination and the negative objective 
medical findings after service.  Absent current disability, 
service connection is not warranted.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.


ORDER

Service connection for hearing loss is denied.  

Service connection for tinnitus is denied.  

Service connection for residuals of a right foot injury is 
denied.  

Service connection for residuals of a right forearm injury is 
denied.  



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


